08-3353-ag
Karabulut v. Holder
                                                                                   BIA
                                                                              Rohan, IJ
                                                                            A97 525 812
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS      BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT .CITATION TO A SUMMARY
ORDER FILED ON OR AFTER  JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT ’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER
THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY
ORDER ”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL .


     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
York, on the 4 th day of February, two thousand ten.

PRESENT:
         JON O. NEWMAN,
         ROSEMARY S. POOLER,
         DEBRA ANN LIVINGSTON,
                       Circuit Judges.
_______________________________________

SEDAT KARABULUT,
         Petitioner,

                      v.                                              08-3353-ag
                                                                             NAC
ERIC H. HOLDER JR., ATTORNEY GENERAL, *
         Respondent.
_______________________________________




         *
       Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General
Eric H. Holder Jr. is automatically substituted for former Attorney General
Michael B. Mukasey as the respondent in this case.
FOR PETITIONER:        Andrew P. Johnson, New York, New York.

FOR RESPONDENT:        Michael F. Hertz, Acting Assistant
                       Attorney    General,  Janice  Redfern,
                       Senior Litigation Counsel, Thankful T.
                       Vanderstar, Attorney, United States
                       Department of Justice, Civil Division,
                       Office   of   Immigration  Litigation,
                       Washington, D.C.

     UPON DUE CONSIDERATION of this petition for review of a
decision of the Board of Immigration Appeals (“BIA”), it is
hereby ORDERED, ADJUDGED, AND DECREED, that the petition for
review is DENIED in part and DISMISSED in part.

     Petitioner Sedat Karabulut, a native and citizen of
Turkey, seeks review of the June 9, 2008 order of the BIA
affirming the August 16, 2006 decision of Immigration Judge
(“IJ”) Patricia A. Rohan denying his application for asylum,
withholding of removal, and relief under the Convention
Against Torture (“CAT”). In re Sedat Karabulut, No. A97 525
812 (B.I.A. June 9, 2008), aff’g No. A97 525 812 (Immig. Ct.
N.Y. City Aug. 16, 2006). We assume the parties’ familiarity
with the underlying facts and procedural history of the case.

     When the BIA issues an opinion that fully adopts the IJ’s
decision, we review the IJ’s decision.     See Mei Chai Ye v.
U.S. Dep’t of Justice, 489 F.3d 517, 523 (2d Cir. 2007). We
review de novo questions of law and the application of law to
undisputed fact.    See Bah v. Mukasey, 529 F.3d 99, 110 (2d
Cir. 2008). We review the agency’s factual findings under the
substantial evidence standard. See 8 U.S.C. § 1252(b)(4)(B);
see also Gjolaj v. BCIS, 468 F.3d 140, 143 (2d Cir. 2006)
(reviewing the question of nexus for substantial evidence).

     As a preliminary matter, we lack jurisdiction to consider
Karabulut’s arguments pertaining to the IJ’s denial of CAT
relief because he did not raise that claim before the BIA.
See Karaj v. Gonzales, 462 F.3d 113, 119 (2d Cir. 2006); 8
U.S.C. § 1252(d)(1). Accordingly, we dismiss his petition for
review to that extent.

     Moreover, because Karabulut fails to challenge the
agency’s pretermission of his asylum application as untimely
filed, we consider any such arguments waived.    See Yueqing
Zhang v. Gonzales, 426 F.3d 540, 541 n.1 (2d Cir. 2005).

                             -2-
     With respect to Karabulut’s application for withholding
of removal, we find that substantial evidence supported the
IJ’s decision to deny relief. Karabulut does not persuasively
argue that the IJ erred in finding that he was not a member of
a particular social group merely because his wife’s family has
threatened him.    Indeed, Karabulut does not specifically
challenge the IJ’s findings that he failed to show that the
group he alleges he belongs to possesses any immutable
characteristics or identifying factors necessary to constitute
a cognizable “particular social group.” See Koudriachova v.
Gonzales, 490 F.3d 255, 261 (2d Cir. 2007). Regardless, the
fact that his brothers-in-law may be affiliated with an
organized criminal gang does not, per se, establish that he
belongs to a “group” of potential victims of organized crime.
We have observed that when the potential harm visited upon an
applicant would be “attributable to the incentives presented
to ordinary criminals rather than to persecution, the scales
are tipped away from considering [that applicant to be a
member of] a ‘particular social group[.]’”     Ucelo-Gomez v.
Mukasey, 509 F.3d 70, 73 (2d Cir. 2007).

     Furthermore, Karabulut raises no argument attempting to
rebut the IJ’s findings that his wife’s family was motivated
primarily by their desire for his money.    See Koudriachova,
490 F.3d at 261.    In any event, it is apparent that even
assuming Karabulut had demonstrated that he was a member of a
particular social group, it was reasonable for the IJ to deny
his claim for withholding of removal where there was
sufficient record evidence demonstrating that financial gain
was the “central reason” driving Karabulut’s in-laws to make
threats against him.    Id. at 261.    As the aforementioned
findings were dispositive, it is unnecessary to consider any
of his remaining arguments.

     For the foregoing reasons, the petition for review is
DENIED in part and DISMISSED in part. As we have completed
our review, the pending motion for a stay of removal in this
petition is DISMISSED as moot.

                                   FOR THE COURT:
                                   Catherine O'Hagan Wolfe, Clerk




                             -3-